Per Curiam. This is a claim for property damage alleged to have been caused as a result of negligence of the State of Illinois on November 10,1974, as a result of a hole in the highway. Subsequent to the filing of his claim, Claimant settled his case with the insurance company representing the State of Illinois and executed a consent to a dismissal of the claim and received the full amount of his claim. He now requests this Court to award him attorney’s fees of $50.00 and costs of $10.00. It is the Court’s opinion that Claimant, having voluntarily settled his claim, has released the State of Illinois and is not entitled thereafter to again make a claim based on the same original cause of action. It is hereby ordered that this claim be, and the same is, denied.